DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was held on June 18, 2008. The parties discussed the issues and agreed to a schedule for the exchange of information. The schedule was included in the Journal Entry issued by the court on June 24, 2008. On June 19, 2008, Defendant provided Plaintiff with a list of specific items needed. Plaintiff was to have replied to Defendant's letter no later than August 18, 2008. As of the date of this Decision, there has been no communication received from Plaintiff by either the court or Defendant.
On August 25, 2008, Defendant filed its recommendation with the court, stating that it had not received the requested items and recommending that the Notice of Deficiency Assessment be upheld. The court concludes that the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed for want of prosecution; and *Page 2 
IT IS FURTHER DECIDED that Defendant's Notice of Deficiency Assessment, dated June 26, 2007, is upheld with a tax due of $4,217, plus penalty and statutory interest. *Page 1